PER CURIAM.
Mark Murry appeals the summary denial of his Motion to Correct Illegal Sentence. See Fla. R.Crim. P. 3.800(a). The trial court, without ordering a State response and without explanation, denied his motion. The State concedes that the record does not refute Murry’s claims. We remand for the trial court either to attach portions of the record which refute his claims or to grant appropriate relief. See Kelly v. State, 36 So.3d 191 (Fla. 4th DCA 2010).

Reversed and Remanded.

TAYLOR, HAZOURI and DAMOORGIAN, JJ., concur.